


Exhibit 10.89
    


AMENDMENT TO WARRANTS


This Amendment to Warrants (this “Amendment”), dated as of January 8, 2016 (the
“Effective Date”), is by and between American Power Group Corporation, a
Delaware corporation (the “Company”), and the party identified on the signature
page to this Amendment (the “Purchaser”).


WHEREAS, the Purchaser is a party to that certain Securities Purchase Agreement
dated as of the Effective Date (the “Purchase Agreement”), pursuant to which the
Purchaser has purchased or will purchase shares of the Company’s Series D
Convertible Preferred Stock (the “Shares”);


WHEREAS, it is a condition to the Purchaser’s obligation to purchase the Shares
that the Company execute and deliver this Amendment;


NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties hereto agree as follows:


1.
Definitions.



“Affiliate” has the meaning assigned to such term in the Purchase Agreement.


“Family” means, with respect to the Purchaser, any of the Purchaser’s spouse,
domestic partner, parents or descendants (whether by blood or by adoption).


“Related Trust” means any trust a majority of the beneficial interests in which
are owned by any one or more of the Purchaser and members of the Purchaser’s
Family.


“Subject Warrants” means each Warrant, whether owned as of the Effective Date or
acquired thereafter, by the Purchaser, any Affiliate of the Purchaser, any
member of the Purchaser’s Family, or any Related Trust; provided, that any
Warrant that is or becomes a Subject Warrant shall continue to be a Subject
Warrant in the hands of any subsequent transferee or assignee thereof.


“Warrants” means each of the Common Stock purchase warrants issued by the
Company pursuant to those certain Securities Purchase Agreements dated as of
April 30, 2012 and November 26, 2014, or that certain Convertible Note Purchase
Agreement dated as of June 2, 2015, together with any warrants issued upon the
transfer or assignment thereof.


2.
Amendments to Subject Warrants.



(a)Notwithstanding the definition of “Exercise Price” in Section 2(b) of the
Subject Warrants, the Exercise Price of the Subject Warrants is hereby reduced
to $0.10 per share of Common Stock; provided, however, that, with respect to the
Subject Warrants held by the Purchaser, any Affiliate of the Purchaser, any
member of the Purchaser’s Family, or any Related Trust, together with any
warrants issued upon the transfer or assignment thereof (all of such persons,
together, the “Purchaser Group”), such reduction in the Exercise Price shall
apply only to the exercise of a maximum number of shares of Common Stock by
members of the Purchaser Group which equals the Purchaser’s Subscription Amount
(as such term is defined in the Purchase Agreement) multiplied by 10.0222 (the
“Reduction Limit”). Such reduction in the Exercise Price shall be applied with
respect to exercises of Subject Warrants by the members of the Purchaser Group
in the order in which Subject Warrants are exercised by such members. After such
time as the Reduction



--------------------------------------------------------------------------------




Limit applicable to the Purchaser Group has been reached, the Exercise Price
with respect to any further exercises of Subject Warrants by members of the
Purchaser Group shall again be $0.20 per share of Common Stock.
    
(b)Section 2(c) of each of the Subject Warrants is hereby amended by replacing
the words “This Warrant” at the beginning of such section with the phrase
“Except as otherwise provided below, this Warrant”.


(c)Section 2(c) of each of the Subject Warrants is hereby further amended by
adding, immediately before the definition of “VWAP,” the following:


Notwithstanding the foregoing, or any other provision of this Warrant, this
Warrant shall not be exercisable, in whole or in part, pursuant to this Section
2(c) unless and until all Common Stock purchase warrants issued by the Company
pursuant to that certain Securities Purchase Agreement dated as of January __,
2016, held as of such date or acquired thereafter by the Holder, any Affiliate
of the Holder, any member of the Holder’s Family, or any Related Trust, together
with any warrants issued upon the transfer or assignment thereof, have been
exercised in full in accordance with their terms. Any exercise or attempted
exercise of this Warrant in violation of the foregoing restriction shall be null
and void. As used in this Section 2(c), (i) “Family” means, with respect to the
Holder, any of the Holder’s spouse, domestic partner, parents or descendants
(whether by blood or by adoption), and (ii) “Related Trust” means any trust a
majority of the beneficial interests in which are owned by any one or more of
the Holder and members of the Holder’s Family.


3.No Other Amendments. All other provisions of the Warrants which are not
inconsistent with this Amendment shall remain in full force and effect in
accordance with their respective terms.


4.Third Party Beneficiaries. Each of the Purchaser’s Affiliates, each member of
the Purchaser’s Family, each Related Trust, and each subsequent transferee or
assignee of a Subject Warrant by any of the foregoing shall be a third-party
beneficiary of this Amendment, and shall be entitled to enforce the provisions
of this Amendment with respect to any Subject Warrant now owned or hereafter
acquired.


5.Jurisdiction. All questions concerning the construction, validity, enforcement
and interpretation of this Amendment shall be determined in accordance with the
provisions of the Warrants.


6.Execution. This Amendment may be executed in counterparts, which together
shall constitute one agreement binding on both parties hereto notwithstanding
that the parties have not signed the same counterpart.




********************
(Signature Pages Follow)

















2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
officer thereunto duly authorized as of the date first above indicated.


 
AMERICAN POWER GROUP CORPORATION
 
By: /s/ Charles E. Coppa
 
Name: Charles E. Coppa
 
Title: Chief Financial Officer













[THE SIGNATURE PAGES TO THIS AMENDMENT TO THE AMERICAN POWER GROUP CORPORATION
WARRANTS ARE ON FILE WITH AMERICAN POWER GROUP CORPORATION AND ARE INTENTIONALLY
OMITTED]





3